Citation Nr: 1632172	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-07 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for tinnitus.  The Veteran filed a notice of disagreement (NOD) in August 2011.  A statement of the case (SOC) was issued in February 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2012.

In July 2014, the Veteran testified during a Board  videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A  copy of the hearing transcript is of record.

In October 2014, the Board remanded the claim on appeal for further development.  After accomplishing further action, the AOJ continued the previous denial of the claim (as reflected in a February 2015 supplemental statement of the case (SSOC), and returned this matter to the Board.  

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  A review of the documents in Virtual VA reveals a copy of the July 2014 hearing transcript.  The remaining documents in Virtual VA are either duplicative of those contained in the VBMS claims file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran has credibly asserted in-service noise exposure, tinnitus, which was first reported in April 2010, was not shown in service, and competent, probative medical opinion evidence indicates that current tinnitus is not medically-related to service-to include alleged noise exposure therein..


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (5.

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.   Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an April 2010 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2010 AOJ rating decision reflects the initial adjudication of the claim for service connection after issuance of the April 2010 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of VA examination reports and an addendum opinion.  Also of record and considered in connection with the appeal is the transcript of the July 2014 Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no further AOJ action on the matter on appeal,  prior to appellate consideration, is required.

As regards the July 2014 hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with the requirements of 38 C.F.R. § 3.103, and the hearing was legally sufficient.

Here, during the July 2014 hearing, the undersigned identified the issue on appeal, and testimony was elicited from the Veteran with respect to the onset and presence of, and treatment for, tinnitus.  The Veteran's representative also provided argument on the Veteran's claim for service connection for tinnitus.  Therefore, not only was the  issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, inasmuch as, following the hearing, further development of the claim was undertaken.   

Pursuant to the October 2014 remand, the AOJ gave the Veteran another opportunity to identify or present additional evidence and/or information, and obtained an appropriate addendum opinion to address the etiology of the disability under consideration.  The  Board finds that these actions constitute substantial compliance with the prior remand directives, to the extent possible.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Notably, as regards VA treatment records, in response to the Veteran's indication that he received post-service treatment for his claimed disability, in an April 2010 letter, the AOJ requested that the Veteran identify any private treatment providers who had treated him for his claimed condition, and requested that he complete appropriate authorization form(s) to enable VA to obtain any private treatment records.  The Veteran did not respond to this letter.  Nonetheless, pursuant to the October 2014 Remand, the AOJ sent to the Veteran another letter in December 2014, again requesting the Veteran to identify or submit any outstanding treatment records; again, however, the Veteran did not respond.  The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).   Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).   Under these circumstances, the Board finds that, with respect to this request, no further AOJ action in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

To establish service connection for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic disabilities, to include organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within a prescribed period post service (typically, one year).  See 38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  With evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a)).  Fountain v. McDonald, 27 Vet. App. 258, 259 (holding that 

Alternatively, for certain chronic diseases as defined by regulation, the second and third elements of service connection may be established by demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology (in lieu of a medical nexus opinion) is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.   However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Board notes that the Veteran's Form DD-214 shows that his military occupational specialty was indirect fire infantryman and that he had been awarded a marksmanship badge.  Given the circumstances of the Veteran's duties in service, the Board finds that he was likely exposed to some noise in service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

Parenthetically, because tinnitus is often associated with noise-induced hearing loss, the Board also discusses evidence pertinent to hearing loss in the context of contemporaneous noise exposure.

The Veteran's service treatment records are silent for complaints or findings related to tinnitus or hearing loss, and reveal that hearing during service and at separation was within normal limits (audiogram results were within normal limits).   In reports of medical history at induction in June 1968 and at separation in June 1970, the Veteran denied currently or ever having running ears, hearing loss, or ear nose and throat trouble. 

The Veteran initially filed a claim for service connection in July 1970.  At that time, he claimed service connection only for a  knee disability.  The Veteran's claim for service connection for tinnitus was received in April 2010.  In an accompanying statement, the Veteran reported that he has had ringing in his ears since he was in the Army due to exposure to loud noise without ear protection. 

A May 2010 VA audiology examination report documents the Veteran's reports of in-service noise exposure from mortars, guns to include the 50 caliber and hand grenades.  Post-service occupational and recreational noise exposure were denied.  The Veteran reported that on rare occasions he will have a light ringing in one ear or the other that lasts "probably a few seconds" and then fades away.  He was not sure when he first began to notice this.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that the Veteran's rare and fleeting tinnitus is not consistent with tinnitus resulting from excessive noise exposure.  Tinnitus occasionally lasting a few seconds is very common for many people, with or without exposure to noise, military or otherwise.  The examiner also opined that the Veteran's hearing impairment was not caused by or a result of military noise exposure, reasoning that the Veteran had normal hearing bilaterally on discharge audiogram and that there was evidence of a significant shift in thresholds from induction to discharge.

In a May 2012 statement, the Veteran reported that his tinnitus began during his military service.  He first remembered a ringing in his ears during a field training exercise in Germany.  They were doing live fire exercises and mortars were detonating within a couple hundred yards.  Currently, it occurs intermittently 8 to 10 times a week and lasts for 3 to 4 minutes at a time.

In September 2012, a VA examiner provided an addendum opinion which addressed the May 2012 statement as well as his previous statement on May 2010 VA examination.  The examiner opined that she was unable to provide an etiological opinion as to the Veteran's claimed tinnitus without resorting to mere speculation due to the discrepancy in his reports.

Pursuant to the October 2014 Board Remand, the RO obtained an addendum opinion in February 2015.  The examiner noted that Dauman and Tyler (1992) defines tinnitus as ear or head noise that lasts at least 5 minutes and occurs at least twice a week.  The Veteran's statements are plausible and must be given full weight.  However, these statements can be rebutted with "clear and convincing evidence."  An audiogram would be such clear and convincing evidence.  If the Veteran had PTS, then there is clearly documented noise injury.  There was no significant shift in hearing in either ear at any frequency from indiction to separation.  The c-file is silent on the subject of tinnitus.  The Veteran has no medical nexus that acoustic trauma caused an in-service permanent injury by way of significantly shifted hearing.  The Veteran does have a current hearing loss that occurred in the years since the end of his military service.  Tinnitus is a known symptom of sensorineural hearing loss and is more likely related to the current hearing loss and less likely than not due to military noise exposure as evidence of permanent injury all occurred after separation.  "As the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases.  A more complete understanding of the mechanisms by which tinnitus is generated will be needed before the existence of delayed onset of noise-induced tinnitus can be confirmed or rejected." (Institute of Medicine).

The Board has considered the medical and lay evidence of record and finds that service connection for tinnitus is not warranted.

The Board has considered the Veteran's contention that a relationship exists between his current reported tinnitus and in-service noise exposure.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States Court of Appeals for Vetera emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran competent to attest to his noise exposure he experienced during service and finds his statements of military noise exposure credible based on his documented military occupational specialty of indirect fire infantryman and that he had been awarded a marksmanship badge.  See 38 U.S.C.A. § 1154.  Thus, the Board finds it likely that the Veteran had noise exposure during his period of active service.  The Board also finds that the Veteran is competent to identify perceived tinnitus (and perceived hearing loss).

Considering the Veteran's current assertion that his tinnitus began sometime between 1968 and 1970 while on active duty, the Board notes that contemporaneous lay and medical evidence tends to contradict that assertion.  Again, the Board emphasizes that the Veteran is competent as a lay person to report perceived tinnitus; however, he denied any history of ear trouble.  Therefore, a finding of in-service onset of perceived tinnitus is unsupported by the record, particularly the June 1970 report of medical history created contemporaneously in time to his military noise exposure, and the Board finds his remote assertion of an in-service onset of tinnitus not credible.  

Similarly, the Board has considered the tinnitus claim under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309, including on the basis of a continuity of symptomatology, but finds that service connection is not warranted on this basis.  Again, the Board recognizes that tinnitus is a disorder that lay people are competent to identify.  However, despite the Veteran's credible account of military noise exposure, he denied ear problems and denied hearing loss at separation in 1970, and objective testing at that time revealed normal hearing acuity; there is no evidence of any complaints, or treatment for hearing loss or tinnitus following service and throughout the pendency of his claim, and on May 2010 VA examination, he reported rare occasions of light ringing in one ear or the other that lasts "probably a few seconds."  He further reported that he was not sure when he first began to notice this.

While statements received in March 2010 and May 2012 reflect the Veteran's reports of noticing tinnitus during military service, these statements contradict his report on May 2010 VA examination that he was not sure when he first began to notice ringing in his ears and his June 1970 report of having no ear problems.  Because these statements are inconsistent with one another, they cannot be considered as reliable and persuasive evidence in support of his claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  As a result, the Board finds that service connection for tinnitus on a presumptive basis or on the basis of a continuity of symptomatology since military service is not warranted.

Further, the Veteran's electronic claims file documents that he applied for VA compensation benefits for a knee disability the month following separation from service, reflecting his knowledge that VA benefits were available.  Based on the Veteran's prior statements in which he denied having tinnitus and his prior interactions with VA in which he sought benefits for a disability other than tinnitus, the Board concludes that this evidence is another factor weighing against a finding that the Veteran experienced tinnitus during military service or within one year of separation from service.

Turning to the medical opinion evidence of record, the Board finds the February 2015 opinion constitutes persuasive evidence against the claim for service connection for tinnitus because it was based on a review of the claims file, including the previous audiology examinations, and supported by an articulated medical explanation that is consistent with the remaining records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

As detailed, the examiner opined that the Veteran's current tinnitus is not due to his military noise exposure because military audiometric testing was normal at separation from service and there was no significant change or shift in hearing thresholds between entrance and separation examinations.  Instead, the examiner opined that the current tinnitus is more likely related to his current hearing loss as evidence of permanent injury all occurred after separation.  The Board finds the examiner's conclusion and rationale adequate and supported by the evidence of record.  In this regard, the in-service audiometric data cited by the VA examiner support the conclusion that despite experiencing excessive noise during military service, the exposure did not result in injury manifested objectively by loss of hearing acuity, including any shift in hearing acuity.  In turn, because the Veteran's military noise exposure did not result in diminished hearing and because he denied having chronic ear problems at separation and did not report any tinnitus until 2010, the examiner's conclusion that tinnitus was not incurred in service or otherwise related to in-service noise exposure is consistent with the evidence of record..

Thus, the Board accepts the examiner's opinion as the most persuasive evidence of record on the medical nexus question, as such was based on a review of all available historical records, and contains a stated rationale for the medical conclusion that is consistent with and supported by the record.  See Boggs v. West, 11 Vet. App. 334 (1998).  Notably, the VA examiner was aware of the Veteran's in-service noise exposure and current allegations as to onset and continuity of symptoms per the Veteran's statements and review of the claims file, but nonetheless concluded that his tinnitus was not due to service.  Moreover, no contrary opinion from a competent professional-one that actually supports the claim-has been presented or identified.

The Board further finds that, to whatever extent that the Veteran attempts to assert the existence of a medical relationship between his current tinnitus and his in-service noise exposure, such attempt must fail, as he simply is not competent to provide such an opinion.   While the Veteran is certainly competent to report matters within his personal knowledge-such as matters observed or otherwise perceived through the senses-the specific matter of the etiology of the Veteran's hearing loss is a complex medical matter that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  As the Veteran's lay assertions in this regard do not constitute competent evidence on this point, and, thus, have no probative value, he can neither support his claim, nor counter the probative medical opinion of record, on the basis of such lay assertions, alone.


For all the foregoing reasons, the Board finds that the claim for service connection for tinnitus must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


